Title: To Thomas Jefferson from William Branch Giles, 25 September 1801
From: Giles, William Branch
To: Jefferson, Thomas


Sir
Petersburg September 25th. 1801
This letter will probably be presented to you by Mr. Tubuffe.—He is the son of a gentleman of that name, who, some years ago, came from France to the United states, with a view of establishing himself in some parts of the western country, but in making the attempt, was unfortunately murdered by the Indians.—It is represented to me, that after the death of the father, and during the minority of the son, the family was put on the list of emigrants by the then government of France. Mr. Tubuffe having received assurances that their names will now be erased from the emigrant list, proposes to visit his native country, with a view of making his respects to his Mother, who is still living, and as far as may be practicable of reclaiming his estate,—Mr. Tubuffe sensible of the High consideration attached to your name in France, conceives, that letters from you of his good conduct here, will essentially facilitate the execution of his objects, and for this purpose has applyed to me through a friend for a letter of recommendation to you.—I comply with Mr. Tubuffe’s request with the greater pleasure both from the consideration of his own good conduct in this place; and the irreparable misfortune he has sustained in this country in the loss of his father.—Mr. Tubuffe, connected with his elder brother, has been for some time doing business in this place in the mercantile line,—Their house is in good credit, and as far as I am informed, their conduct individually unexceptionable.—under these circumstances, I have no doubt, that as far as propriety will admit, you will render to Mr. Tubuffe the services he solicits.—
Be pleased Sir to accept assurances of my High consideration and Respect &c
Wm. B Giles
